Exhibit 10.3
CRACKER BARREL OLD COUNTRY STORE, INC.
and
SUBSIDIARIES




FY 2010 Long-Term Performance Plan


ARTICLE I
General


1.1           Establishment of the Plan.  Pursuant to the Cracker Barrel Old
Country Store, Inc. 2002 Omnibus Incentive Compensation Plan (the "Omnibus
Plan"), the Compensation Committee (the "Committee") of the Board of Directors
of Cracker Barrel Old Country Store, Inc. (the “Company”) hereby establishes
this FY 2010 Long-Term Performance Plan (the “LTPP").


1.2           Plan Purpose.  The purposes of this LTPP are to reward officers of
the Company and its subsidiaries for the Company's financial performance during
fiscal years 2010 and to retain them during the 2010 fiscal year, to attract and
retain the best possible executive talent, to motivate officers to focus
attention on long-term objectives and strategic initiatives, and to further
align their interests with those of the shareholders of the Company.


1.3           LTPP Subject to Omnibus Plan.  This LTPP is established pursuant
to, and it comprises a part of the Omnibus Plan.  Accordingly, all of the terms
and conditions of the Omnibus Plan are incorporated in this LTPP by reference as
if included verbatim.  In case of a conflict between the terms and conditions of
the LTPP and the Omnibus Plan, the terms and conditions of the Omnibus Plan
shall supersede and control the issue.


ARTICLE II
Definitions


2.1           Omnibus Plan Definitions.  Capitalized terms used in this LTPP
without definition have the meanings ascribed to them in the Omnibus Plan,
unless otherwise expressly provided.


2.2           Other Definitions.  In addition to those terms defined in the
Omnibus Plan and elsewhere in this LTPP, whenever used in this LTPP, the
following terms have the meanings set forth below:


(a)           “2010 Operating Income” means, operating income during the 2010
fiscal year, excluding extraordinary gains or losses and the effects of any sale
of assets (other than in the ordinary course of business), the effects of any
refinancing of the Company’s long-term indebtedness, the effects of changes in
accounting principles.
 
(b)           “Cause,” in addition to those reasons specified in the Omnibus
Plan, also includes unsatisfactory performance or staff reorganizations.


-1-

--------------------------------------------------------------------------------


(c)           “Distribution Date" means the first business day of the Company's
2013 fiscal year.


(d)           "Eligible Award" means an Award of either cash or shares of Common
Stock (“Performance Shares”) as provided in this LTPP established for each
Participant within the first 90 days of the Performance Period.
 
(e)           “Performance Award” means that number Performance Shares or that
amount of cash to be awarded to a Participant after the Committee determines
that the Performance Goal has been achieved and exercised its discretion n
determining whether to pay the Eligible Award or some other number or amount, as
the case may be.
 
(f)           “Performance Goal means achievement of 2010 Operating Income
during the Performance Period in an amount equal to or greater than an amount
established by the Committee within the first 90 days of the Performance Period.
 
(g)           “Performance Period” means the Company’s 2010 fiscal year.
 
(h)           “Retirement” (or the correlative “Retire” or “Retires”) means the
voluntary termination of employment by a Participant in good standing under this
LTPP at a time when the Participant meets the definition of Retirement Eligible.
 
(i)           “Retirement Eligible” means the Participant's age and years of
service with the Company, its predecessors or subsidiaries, is equal to or
greater than 65.


ARTICLE III
Eligibility and Participation; Awards


3.1           Plan Eligibility.  The Participants in the LTPP shall be those
persons designated by the Committee during the first 90 days of the Performance
Period or new hires or those persons who may be promoted and are designated as
Participants by the Committee at the time of hiring or promotion.  No new
Participants are eligible after the second fiscal quarter of the Company’s 2010
fiscal year.


3.2           Award Eligibility.  If the Performance Goal is achieved, each
Participant shall be eligible to receive his or her Eligible Award.  Each
Performance Award, however, shall, subject to Section 3.4, be determined by the
Committee based upon such measures, if any, that the Committee in its discretion
shall employ.


3.3           Calculation and Payment of Awards.  After the close of the
Performance Period, the Committee shall certify in writing the achievement of
the Performance Goal and the number or amount, as the case may be, of any
Performance Award that will become payable or distributable, as the case may be,
to each Participant.  No Performance Award shall be paid to any Covered Employee
if the Performance Goal is not achieved.  .Any Performance Award awarded by the
Committee shall be paid or distributed, as the case may be, on the Distribution
Date.  The Performance Shares
 
-2-

--------------------------------------------------------------------------------


comprising each LTPP Award shall thereafter be distributed, subject to
forfeiture or lapse as provided in this LTPP, to each Participant promptly
following the Distribution Date.


3.4           Committee Discretion; Limit on Awards.  The Committee shall have
the discretion to establish the amount of any Performance Award payable to any
Participant, except that the Performance Award of any Covered Employee shall not
exceed either his or her Eligible Award or any limits prescribed by the Omnibus
Plan including, without limitation, the Section 162(m) Cash Maximum.
 
3.5           Restrictions.  Notwithstanding that the Performance Shares
comprising any LTPP Award hereunder may be earned at the end of the Performance
Period, those Performance Shares shall not vest or otherwise become
distributable to a Participant, nor, except as expressly provided herein, shall
a Participant have any of the rights of a shareholder of the Company with
respect to the Performance Shares, until the Distribution Date.
 
3.6           Dividends.   Dividends payable on Common Stock after the
Performance Period but before the Distribution Date shall accrue on Performance
Shares earned pursuant to this LTPP and they shall be payable, without interest,
to Participants along with the Performance Shares following the Distribution
Date.  Except as set forth in the preceding sentence, Participants shall have no
rights as shareholders with respect to any Performance Shares until after the
Distribution Date.

ARTICLE IV
Termination of Employment


4.1           Termination of Employment Other Than For Cause.


 
(a)
If, prior to the end of the Performance Period, a Participant’s employment is
terminated due to death or disability, any Eligible Award shall be reduced to
reflect only employment prior to that termination.  The reduced Eligible Award
shall be based upon the number of calendar months of employment from the
beginning of the Performance Period until the date of such termination.  In the
case of a Participant’s disability, the employment termination shall be deemed
to have occurred on the date the Committee determines that the disability has
occurred, pursuant to the Company’s then-effective group long-term disability
insurance benefit for officers. .



 
(b)
If, after the end of the Performance Period but prior to the Distribution Date,
a Participant Retires or a Participant’s employment is terminated due to death
or disability, any LTPP Award earned as of the end of the Performance Period
shall be payable at the time specified in Section 3.3.



-3-

--------------------------------------------------------------------------------


4.2           Termination of Employment For Cause or Voluntary Resignation.  If,
prior to the Distribution Date, a Participant’s employment is terminated for
Cause (of which the Committee shall be the sole judge), or the Participant
voluntarily resigns (other than through Retirement (as provided in Section
4.1(b)) or disability), all of the Participant’s rights hereunder shall be
forfeited.




ARTICLE V
Change in Control


5.1           Effect of Change in Control.  In the event of a Change in Control
prior to the Distribution Date, (i), the Performance Goal shall be deemed to
have been met if the Company’s 2010 Operating Income through the end of the
fiscal month preceding the Change in Control equals or exceeds 50% of the
Company’s operating income for the comparable period in the 2009 fiscal year,
and (ii) all Performance Awards established by the Committee shall be
immediately payable in cash to Participants upon the date of the Change of
Control.
 
-4-